—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Dunne, J.), dated September 29, 1998, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
There is a triable issue of fact as to whether negligence on the part of the defendant, if any, contributed to the accident (see, Pekar v Abro Serv., 245 AD2d 139). Accordingly, the *455defendant’s motion for summary judgment is denied. Bracken, J. P., S. Miller, Krausman and H. Miller, JJ., concur.